Citation Nr: 1749838	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-43 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008.  

This matter comes before the Board of Veterans' Appeals on appeal from October 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran's initial appeal included claims for entitlement to service connection for a right wrist disorder and a right hand disorder. In April 2016, the Board remanded the Veteran's claim for additional development. Subsequently, in a July 2017 rating decision, the RO granted service connection for residuals of a right wrist arthroscopy, synovectomy, reconstruction, and surgical scars; service connection for lower radicular group, right wrist; and service connection for Muscle Group VIII (claimed as a right hand injury). Therefore, these issues are no longer before the Board. Additionally, the July 2017 rating decision granted a 50 percent disability rating for PTSD, effective May 10, 2008. Though the Veteran was granted a disability rating increase in excess of 10 percent as was originally on appeal, the issue is still before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In April 2016, the Board remanded this case for further development. The Board remanded this case to provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claims on appeal before his VA examinations. The Board finds that the RO failed to substantially comply with the terms of the April 2016 remand. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the present case, the RO mailed an Authorization to Disclose Information to VA form and a General Release for Medical Provider Information to VA form on May 6, 2016. The record indicates that the Veteran was scheduled for and underwent his VA examinations on May 20, 2016 and May 24, 2016. On May 25, 2016, the record indicates that the letter VA disclosure forms were returned to VA because of a wrong address. It appears that the RO did not resend authorization and disclosure forms to the Veteran's proper address. Therefore, a remand is warranted to give the Veteran an opportunity to identify any records relevant to the claims on appeal that have not been obtained; and if any of the records are pertinent to the Veteran's claims, provide addendum opinions incorporating the Veteran's medical record from March 2010 to the present.

Further, the Board finds that an addendum opinion is required from the medical examiner that provided the May 2016 VA TBI residuals opinion. In the opinion, the examiner stated the Veteran's current symptom of memory loss was more likely due to his service-connected PTSD. The examiner stated that in March 2009 the Veteran reported symptoms of blurred visions, headaches, and loss of balance; however the Veteran did not report these symptoms during the current evaluation. The Board also notes that in the Veteran's February 2009 positive TBI screen he reported symptoms of balance problems, irritability, and sleeping problems. The 2016 examiner did not address his other possible symptoms reported in 2009 because they did not present in the May 2016 VA examination. The Board finds the examiner's reasoning inadequate because the requirement of a current disability may be found at any time during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim even if not shown currently). Thus, an addendum opinion is required to determine if his earlier noted and claimed symptoms are residuals of his TBI. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from March 2010 to the present, should be obtained.

2. If medical records pertinent to the present increased rating claim are provided, then obtain an addendum opinion from the examiner who provided the May 2016 VA PTSD examination or if unavailable, an appropriate examiner. The examiner should describe the nature and severity of all manifestations of the Veteran's PTSD, and identify the functional impact that such disability has on his social and occupational functioning. The examiner should incorporate any new medical records in his/her report. 

The examination report must include a complete rationale for all opinions expressed.

3. Regardless of whether any new medical records are added to the record on remand, obtain an addendum opinion from the examiner who provided the May 2016 VA TBI residuals examination, or if unavailable, an appropriate examiner, to determine the etiology, if any, of the TBI residuals. 

The examiner is to opine whether it is at least likely as not (a 50 percent or greater probability) the Veteran has (or has had at any time during the pendency of this appeal) any residuals attributed to the Veteran's diagnosed TBI referred to as a mild concussion. 

The examination report must include a complete rationale for all opinions expressed. The examiner should discuss in his/her rationale the Veteran's February 2009 positive TBI screen with a symptom of loss of balance and the Veteran's March 2009 statement that he had symptoms of blurred visions, headaches, and loss of balance. The examiner should incorporate any updated pertinent medical records. 

4. Then, after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




